ON PETITION FOR REHEARING.
Appellee, in its petition for a rehearing, asserts that our opinion is in conflict with the interpretation given to the Uniform Judicial Notice of Foreign Law Act of our Supreme Court in the case of Fardy et al. v. Mayerstein (1943),221 Ind. 339, 47 N.E.2d 315, 47 N.E.2d 966. We are of the opinion that our decision in the instant case is in complete harmony with the holding of the Supreme Court in the last mentioned case. In that case the Supreme Court said that the act "requires that one asking that judicial notice be taken of foreign law must give reasonable notice `to the adverse parties either in the pleadings or otherwise,'" and then the court says, in reference *Page 195 
to the case they are there deciding: "There is no such notice shown in the record."
In the case at bar the record shows there was what we believe to have been a reasonable notice of the intention of appellant to invoke the law of the State of Kentucky.
The case of Prudential Insurance Co. of America v. Shumaker
(1940), 178 Md. 189, 12 A.2d 618, can have no effect on the ruling in this case because, as pointed out in that opinion, like the opinion in the Fardy case, supra, there was no notice of any kind given by the party relying on the foreign law.
We believe our construction of the act on the facts in the instant case are in accord with the intent sought to be accomplished by the act. Therefore, the petition for rehearing is denied.
NOTE. — Reported in 51 N.E.2d 500.